SIMPSON, J.
This is the third appeal in this case. See Southern Ry. Co. et al. v. Albes, 153 Ala. 523, 45 South. 234, and Albes v. Southern Railway Co. et al., 164 Ala. 356, 51 South. 327.
While the bill has been amended in a few particulars, we cannot see that said amendments add equity to the bill. While the bill does allege that complainant’s property abuts on the streets, a part of which have been vacated, yet it does not allege that they abut on that part which has been vacated, and, even if it did so allege, the description of the boundaries of the lots, and the diagram which is made an exhibit to the bill, show that complainant’s lots do not abut on that portion of the street which has been vacated, but merely corner on it, as stated when the case was last before this court.
*281As to the inconvenience from having to cross the railroad tracks to reach complainant’s hotel, the claim for damages is not on account of the building of the railroad; but, on the contrary, the bill shows that the railroad company and its predecessor have owned and occupied the right of way for many years, apparently before the hotel was built, as the description of the lot shows that, when it was originally platted, it was described as being bounded on one side by the railroad right of way. The only part of the street vacated is that Avhich was already occupied by the railroad company as its right of way.
The case being substantially as it was Avhen before this court at a previous term,.after a re-examination of the law as heretofore enunciated, we see no reason to depart from the principles heretofore laid dOAvn in this case, and, as those principles have been fully argued before, we do not deem it necessary to rehearse them here. In the case of Dennis v. Mobile & Montgomery R. Co. et al., 137 Ala. 649, 658, 659, 35 South. 30, 33, 97 Am. St. Rep. 69, referred to in appellant’s brief, the bill was held to be Avithout equity; this court holding that, even if it were assumed that the city council was AAdthout authority to authorize the warehouse to be erected, there was no warrant for the interposition of equity to abate a nuisance, and stating: “Nor has there been had, or threatened, such taking of or proximate injury to the lot as entitles complainant to compensation, or injunctive process, under the constitutional provisions relating; to eminent domain.” The case of Baltimore & P. R. R. Co. v. Fifth Bap. Ch., 108 U. S. 317, 2 Sup. Ct. 719, 27 L. Ed. 739, was an action at law for damages, not for the mere vacating of a street and permitting the erection of a depot, but for creating a nuisance by erections which rendered the property of complainant uninhabitable.
*282We have shown in our previous decision that the city had authority to vacate the street, and that, therefore, that act could not be claimed to be the authorization or creation of a nuisance, even though it was accompanied by a contract authorizing the erection of a depot, with appropriate facilities, both because the motives of the city council in passing the ordinance cannot be inquired into, and because it was not, as appellant contends, a mere act for the benefit of the railroad cpmpany, but for the purpose of providing for the comfort and convenience of the traveling public, in accordance with the orders of the Railroad Commission of Alabama.
The decree of the court is affirmed.
Affirmed.
Dowdell, O. J., and Anderson, Mayfield, Sayre, and Somerville, JJ., concur.